Citation Nr: 0002853	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The RO denied service connection for a back condition and 
for hearing loss in October 1980.  The veteran did not appeal 
the denial.  

2.  Evidence of record at the time of the October 1980 
decision consisted of the veteran's service medical records 
and private office clinical records, dating from November 
1974 to May 1980.  

3.  Evidence submitted subsequent to the October 1980 rating 
decision consists of VA outpatient treatment records dating 
from June 1980 to December 1991; a VA special psychiatric 
examination; United States Air Force personnel records; 
private office clinical records; letters and a radiographic 
report from a private physician; and the veteran's 
contentions.  

4.  As to the claim for a hearing loss, evidence received 
since October 1980 is cumulative or not so significant that 
it must be considered to decide fairly the merits of the 
appellant's claim.  

5.  As to the claim for a back condition, evidence submitted 
subsequent to the October 1980 is new; it bears directly and 
substantially on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  There is medical evidence of a current back disability, 
lay evidence of in-service injury, and medical evidence of a 
nexus, and the claim of entitlement to service connection is 
plausible.

7.  The Department has obtained sufficient evidence for an 
equitable determination with respect to the veteran's claim.

8.  The veteran did not sustain a back injury in service that 
resulted in chronic disability.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying service 
connection for a back condition and for hearing loss is 
final.  38 U.S.C.A. § 7105 (West 1991).  

2.  As to the claim for hearing loss, evidence submitted 
since the October 1980 decision is not new and material, and 
the claim for service connection is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

3.  As to the claim for a back condition, evidence submitted 
since the October 1980 decision is new and material, and the 
claim for service connection for a back condition is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

4.  The claim of entitlement to service connection for a back 
disability is well grounded, and the Department has satisfied 
its duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  A chronic back disability is not the result of disease or 
injury in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Discussion

The veteran filed his original claim for service connection 
for a back condition and hearing loss in July 1980.  The RO 
denied the claim in October 1980.  There is of record a 
computer print-out dated October 1980 indicating that 
correspondence was prepared on October 30, 1980, to notify 
the veteran of the decision.  

A finally adjudicated claim includes one which has been 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of the disallowance without appeal.  38 C.F.R. 
§ 3.160(d).  One exception to the finality doctrine is where 
VA fails to notify a veteran of a decision; in such an 
instance, the claim remains pending.  Id.  When records are 
incomplete, the United States Court of Appeals for Veterans 
Claims has held that the presumption of regularity that 
attends the official actions of governmental officials 
imposes a presumption that the RO and the Board properly 
discharge their official duties by mailing a copy of RO or 
Board decisions to the appellant at his last known address of 
record.  Evans v. Brown, 9 Vet. App. 273, 287 (1996).  On 
this basis, the Board finds that the presumption of 
regularity of the administrative process applies to the RO's 
notification to the veteran of its rating decision.  

Since the veteran did not appeal the October 1980 denial, 
that decision became final.  In January 1997, the veteran 
attempted to reopen both of these claims, but both were 
denied in September 1997.  The veteran appealed.  



II.  Factual Background

It is the veteran's contentions that the RO had not 
thoroughly searched through his service medical records to 
find incidents and injuries to support his claims.  He 
alleges that in January and February 1971 he was forced out 
of the top bunk onto a concrete floor more than once, 
sustaining injuries to his lower back with treatment for such 
injuries on several occasions.  He claims also to have fallen 
off a tank onto a large rock, again with injury to his back.  
He states that he is now in constant pain and wears a back 
brace to work.  As to a hearing disorder, he alleges acoustic 
trauma from noise from incoming rockets and from firing 
mortars while a military policeman at Bien Hoa.  

Evidence originally considered by the RO in its October 1980 
denial included the veteran's service medical records and 
private outpatient clinical records from John E. Firestone, 
M.D., of the Westbank Medical Clinic.  

Service medical records include an enlistment examination in 
July 1968, which was negative as to a back condition.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
0
0
5
X
15

In August, September, and November 1969, the veteran 
complained of back pain considered to be related to duties 
requiring him to stand for eight hours a day.  Initial 
examination revealed that he had had no trauma to his back 
and no pes planus and that he had obtained relief with muscle 
relaxants.  An orthopedic consultation noted gait and posture 
within normal limits, straight leg raising negative, deep 
tendon reflexes within normal limits, neurosensory 
examination within normal limits, and x-rays reported as 
normal.  The impression was postural low back pain.

In December 1970, the veteran was seen for ringing in ears 
and difficult hearing from noise of flares.  Examination 
revealed a small vertical tear in lower half of tympanic 
membrane on right, which was later described as healing well 
without suppuration.  

In March 1972, the veteran reportedly fell downstairs at home 
and hurt his back.  An x-ray was negative and the diagnosis 
bruised ribs.  In April 1972 and July 1972, he was still 
having problems with his back with chronic pain.  On his 
Report of Medical History during his separation examination 
in May 1972, however, the veteran denied any significant 
medical or surgical history, stating that his general health 
was good.  The examiner noted for the record treatment for 
recurrent back pain since 1968, although nothing had been 
found to cause the pain.  

Audiological examination on separation from service revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Office clinical records from Dr. Firestone, dating from 
November 1974 to May 1980 indicate treatment for a number of 
problems, including two isolated episodes of low back pain 
(February 1977 and April 1978).  

The RO determined in October 1980 that on last examination a 
back condition had not been noted and that a hearing loss had 
not been shown by evidence of record.  

Evidence received since the October 1980 RO decision consists 
of the following:

(1) outpatient clinical records from Family Service of 
Greater New Orleans, dating from September and October 1985, 
dealing with psychiatric assessment and treatment of the 
veteran; 

(2) a discharge summary from West Jefferson Medical Center 
for hospitalization in January 1987 for a gastrointestinal 
condition; 

(3) a VA special psychiatric examination, dated in January 
1990; 

(4) United States Air Force personnel records relating to the 
veteran, received in April 1990; 

(5) outpatient clinical records from Westbank Physicians 
Network, showing treatment from February 1987 to December 
1988, which were received in August 1991.  There was one 
complaint, in February 1988, of pain in the lower back down 
the left leg of one and a half weeks' duration, better now.  
The veteran reported he had gotten up out of bed last week 
and had gotten a pain in his back and down his legs.  There 
was good range of motion and slight tenderness over the 
lumbar area.  There was no sciatica.  In December 1988, the 
veteran complained of "ear trouble" and, on examination, 
his tympanic membranes were negative.  

(6) VA outpatient treatment records, dating from June 1980 to 
December 1991, consisting primarily of psychological 
counseling notes and a June 1980 assessment of possible 
exposure to toxic chemicals.  There is no reference to 
hearing loss or back disorders.  

(7) outpatient clinical records from The Family Doctors, 
dating from January 1989 to February 1997 and received in 
April 1997.  In January 1989, there was a question of hearing 
loss.  In November 1989, the veteran complained of low back 
pain, and the assessment was muscle strain.  In February 
1990, he complained of lower back pain, and the assessment 
was low back pain.  In September 1994, he complained of low 
back and right hip pain of two to three weeks' duration.  In 
October 1996, he complained of his back going out the 
previous week.  No assessment was given.  In January and 
February 1997, he complained of muscle spasms in the lower 
back, radiating to the legs.  His back was better in 
February.  

(8) the veteran's contentions at his hearing, held before the 
RO in September 1998; and 

(9) letters and an MRI from Kenneth C. Coignet, M.D., of The 
Family Doctors, received in August and September 1998.  Dr. 
Coignet reported in a letter dated July 1, 1998, that he had 
treated the veteran since 1998 [sic] and that he had 
complained of chronic back pain intermittently since 1998 
[sic].  He said the last office visit for back pain had been 
in April 1997.  In a July 9, 1998, letter, Dr. Coignet said 
that it would be reasonable to assume that the veteran's 
current back problems are a result of falling to a concrete 
floor at least six feet from a bunk during a raid when the 
veteran was in military service.  Dr. Coignet said that there 
had been no other reported back injuries.  In August 1999, an 
MRI (magnetic resonance imagery) of the thoracic and lumbar 
spine was done, revealing a right posterior paracentral disc 
extrusion at L5-S1 with probable nerve root contact.


III.  Legal Analysis 

A.  New and Material Evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

The RO denied the veteran's claim of entitlement to service 
connection for a back condition and hearing loss in an 
October 1980 rating decision.  As previously discussed, the 
veteran was notified of that decision and of his appellate 
rights.  Since he did not express disagreement with that 
rating decision within a year of notification, the October 
1980 rating decision is final.

Under governing law and regulations, a claim previously and 
finally disallowed by the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38  C.F.R. § 3.156 (1999).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

Although the evidence submitted since the final RO decision 
is new in that it had not previously been seen by the RO, it 
is, for the most part, either irrelevant or cumulative.  
Records from the Family Service of Greater New Orleans (1) 
consist of some duplicative material and a number of records 
which are not relevant to either of the claims presently 
before the Board.  That evidence is not material.  The 
discharge summary for treatment of a gastrointestinal 
condition (2) is not material.  The VA psychiatric 
examination (3) merely reported the veteran's statement that 
he had injured his back in Vietnam, but did not include 
complaints of relevant symptomatology or a physical 
examination.  It is not so significant that it must be 
considered.  The Air Force personnel records (4) are not 
relevant.  The VA outpatient treatment reports (6), which do 
not mention either condition in issue, are not material.

Outpatient reports from the Westbank Physicians Network (5) 
show one complaint of back pain with a history of incurrence 
the previous week.  This evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  There is no follow-up, and the pain 
was resolving even as he was being seen for it.  Furthermore, 
to the extent that it is relevant to his claim, it is 
adverse, as it indicates acute and recent onset of back pain.  
With respect to the one notation involving the veteran's 
ears, the vague complaint of ear trouble in December 1988 is 
not material to the veteran's claim of entitlement to service 
connection for hearing loss.  These records, then, are not 
material.

Records from The Family Doctors (7) showed complaints of back 
pain on five separate occasions (counting the January to 
February 1997 notations as one incident) over the course of 
eight years.  Nowhere in these treatment notes is any 
reference to an in-service injury or relation of the back 
symptoms to any disease or injury in service.  They show 
complaints arising on isolated occasions, many years after 
service.  To the extent that these records are relevant to 
the veteran's claim, they are adverse to it, and they are not 
material.  With respect to the notation of question of 
hearing loss, nothing in that record is so significant that 
it must be considered, and it is not material.

The evidence of Dr. Coignet (9), consisting of two letters 
and a report of an MRI, contradicts the medical treatment 
records from The Family Doctors.  The first letter shows that 
the veteran had chronic back pain since 1998 [sic] and that 
his last treatment had been in 1997.  To the extent that it 
relates to the veteran's claim, it is adverse.  The second 
letter, dated about a week later, contains Dr. Coignet's 
opinion that "it is reasonable to assume" that the 
veteran's current back complaints are related to a reported 
fall from a bunk to a concrete floor while in service.  Dr. 
Coignet stated that he was not aware of any other injury, and 
such a fall could result in the current problems.  This 
letter is material to the veteran's claim, being so 
significant that it must be considered.  The MRI merely shows 
a current back disorder.

As to hearing loss, the veteran testified at his RO hearing 
that he had sustained acoustic trauma in Vietnam.  In his 
substantive appeal, he added that noise from incoming rockets 
and from firing mortars while he was a military policeman at 
Bien Hoa had caused a hearing loss.  These statements, while 
new, are not material.  He has not provided evidence of a 
hearing loss in service or a hearing loss subsequent to 
service.  What is shown here is the veteran's belief that he 
incurred a hearing loss in service.  Such contention is not 
sufficient to reopen this claim, as the veteran is not 
qualified as a lay person to diagnose a present hearing loss 
or, assuming that he may indeed have a current hearing loss, 
its causation.  See Grottveit v Brown, 5 Vet. App. 91, 93 
(1993).  

Accordingly, the Board finds that as to a hearing loss, the 
evidence before it is not material nor so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the evidence submitted since 
October 1980, seen in the context of all the evidence of 
record, is not new and material, and the claim for hearing 
loss may not be reopened.  38 U.S.C.A. § 5108 (West 1991).  


B.  Well-grounded Claim for a Back Condition

The veteran having submitted new and material evidence with 
respect to his back claim, the Board must now determine 
whether the claim is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Elkins v. West at 218-219.  

The veteran testified during his hearing that he had fallen 
out of a top bunk during a rocket attack in Vietnam, injuring 
his back, and that just before his discharge he had been 
found to have had severe muscle spasms on examination.  

In the second July 1998 letter, Dr. Coignet stated that the 
veteran had told him of a fall to a concrete floor from a 
bunk during a raid, and he surmised that such a fall could 
have resulted in the veteran's current problems.  

An MRI of the thoracic and lumbar spine, ordered by Dr. 
Coignet in August 1999, revealed some straightening of the 
normal lumbar lordosis, which could be due to muscle spasm.  
There was some mild degenerative type signal change involving 
the marrow adjacent to the L5-S1 disc.  The impression was 
right posterior paracentral disc extrusion at L5-S1, with 
probable nerve root contact.  Additionally, there was severe 
foraminal encroachment on the right at this level and left 
sided foraminal encroachment was moderate to severe.  Nerve 
root impingement on the right in the neural foramen was 
suspected.  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A well-
grounded claim requires evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  A plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

A well-grounded claim of entitlement to service connection 
requires medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In this case, there is medical evidence of a current 
disability.  For purposes of determining whether a claim is 
well grounded, credibility of evidence is generally presumed, 
and the veteran's statement that he fell from a bunk to a 
concrete floor while in service is one that he is competent 
to make.  His treating physician has said that such a fall 
could have caused his current problems.  Accordingly, the 
veteran's claim must be said to be plausible.

The RO has obtained the veteran's VA outpatient treatment 
records and his private treatment records.  There is no 
indication that additional relevant evidence exists that 
should be obtained in order to decide the merits of this 
claim.  The Board finds that the RO has satisfied the duty to 
assist. 


C.  Merits Determination, Back Claim

In evaluating a claim on the merits, credibility of the 
evidence is no longer presumed.  Having determined that the 
veteran's claim is at least plausible and that the duty to 
assist has been fulfilled, the Board must assess the 
credibility and weight of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

In this case, the veteran has recounted a history of injury 
that is inconsistent with his service medical records.  The 
veteran has stated, both during his hearing testimony and on 
his substantive appeal, that he fell out of bed on one or 
more occasions in Vietnam and also fell off a tank, all 
incidents causing injuries to his back requiring treatment.  
While he is competent to say that he fell, the Board is not 
required to accept his statement as proof that such a fall 
occurred.  In fact, his service medical records show that his 
complaints of back pain were related to standing too long 
(before going to Vietnam) and that x-rays of his spine were 
negative.  On the one occasion that a fall was documented in 
service, the March 1972 fall down stairs, the only injury or 
complaint was bruised ribs, and x-rays on that occasion were 
negative as well.  There was no indication of any injury 
other than bruising of the left ribs.  His separation 
examination noted a history of back pain, but was negative as 
to a back injury.  Hence, it must be concluded that the 
bruising was acute and transitory, without chronic residuals.  
The veteran's assertion that severe muscle spasms were noted 
just before he separated from service is one that is not 
documented in service medical records, and the diagnosis of 
muscle spasm is one that a lay person is not competent to 
make.  No reports of spasms were noted during service, and 
his separation examination definitively stated that, despite 
repeated examinations, nothing had been found to have caused 
the veteran's pain.  Therefore, because the veteran's 
statements and testimony conflict with the medical evidence, 
the board finds them to be incredible.

"The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
See e.g. Owens v. Brown, 7 Vet. App. 429 (1995) (Board not 
required to accept uncorroborated testimony of claimant as to 
dental treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed 
claimant's SMRs or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995) 
(to demonstrate entitlement to service connection for hearing 
loss, there must be medical evidence indicating a nexus to 
service, and where the condition was noted during service, 
continued symptomatology can aid in establishing service 
connection)."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

The only evidence linking the veteran's current back disorder 
to his military service is the second July 1998 letter from 
Dr. Coignet.  Dr. Coignet clearly relied on the veteran's 
report of his history exclusively in stating that there could 
be a connection.  Dr. Coignet's opinion can be based on 
nothing else, as the service medical records refute the 
veteran's reported history.  In fact, his opinion is clearly 
based on an after-the-fact reported history, because the 
treatment records from The Family Doctors, with whom Dr. 
Coignet is associated, make no reference to such a reported 
history.  There is no evidence that Dr. Coignet or anyone 
else at The Family Doctors had treated the veteran before 
January 1989.  He would thus have had no first-hand knowledge 
of any injury occurring in 1970 or of any symptoms in service 
which could be related to a current diagnosis.  He did not 
appear to have reviewed the veteran's service medical 
records, or he might have noted the negative x-rays.  It is 
clear that this physician based his opinion on an incorrect 
medical history provided by the veteran.  The Board having 
found the veteran's reported history to be incredible, Dr. 
Coignet's opinion is entitled to no probative weight.  Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  

It is noted as well that the veteran infers that his back 
pain in service had continued from that time until the 
present, resulting approximately 20 years later in a 
diagnosis of degenerative disc disease.  This contention is 
clearly inconsistent with the medical records, which indicate 
that the first after-service evidence of back pain was in 
February 1977 and in April 1978, after which there is no 
evidence until 1988, many years after his discharge from 
service, a clear absence of continuous symptomatology.  
McManaway v. West, 13 Vet. App. 60 (1999).  The evidence does 
not show that the symptoms of back pain in service from 
standing on guard duty are the same type of symptoms as those 
caused by his current degenerative disc disease.  

The preponderance of the evidence is clearly against the 
claim, and it must be denied.  



ORDER

Service connection for a back condition is denied.  

New and material evidence not having been presented or 
secured to reopen a claim for service connection for hearing 
loss, the claim is not reopened and the appeal is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

